DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2, 11-12, & 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 2 cites the limitation that “the first acoustic wave resonator is a BAW resonator,” wherein claim 1 has required both the first and second acoustic wave resonators to include “a plurality of electrode fingers on or above the piezoelectric layer.” The specification provides no description of BAW resonators with a plurality of electrode fingers on or above the 
Claims 11-12 & 15 are rejected due to a similar issue where claims 11-12 & 15 require the first acoustic wave resonator to include an interdigital transducer electrode, and in the case of the BAW, this instance is not provided in the specification in a similar manner as per claim 2 above.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-24 are rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a 
The Markush grouping of claim 1 is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons:
Claim 1 describes alternatives of the Markush grouping through the language of “the acoustic wave device satisfies at least one of a first condition, a second condition, and a third condition,” such that the limitation provides an arrangement of seven separate alternatives (each condition expressed by itself (3 cases) or in combination with one (3 cases) or more (1 case) additional cases). As per this group of alternatives, no single condition is shared between each alternative, and as such the Markush grouping is improper in the case that the conditions do not share both a single structural similarity and a common use.

It should be further noted that claims 5-6 & 12-13 share a similar improper Markush grouping, wherein only the first and second conditions are included in the phrasing “at least one of the first condition and the second condition.”
Claim 24 describes alternatives of the Markush grouping through the language of “the acoustic wave device satisfies at least one of a first condition and a second condition;” such that the limitation provides an arrangement of three separate alternatives (each condition expressed by itself or in combination with the other case). As per this group of alternatives, no single condition is shared between each alternative, and as such the Markush grouping is improper in the case that the conditions do not share both a single structural similarity and a common use.

To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.
Claims 2-23 are rejected as being dependent upon indefinite claim 1.
Furthermore, the dependent claims feature limitations with features that it is unclear if proper antecedent basis is provided due to the conflicting alternative and requiring language of claim 1. Claims 2-23 should be provided with clarifying language to clearly illustrate the dependent clauses and the instances that they are dependent upon, using indicating terms such as “when” and “wherein.” Specifically, claims 5-10 & 15 cite “the low acoustic velocity film” of the third condition, and claims 7-10 cite “the high acoustic velocity member” of the first condition, such that claims 5-6 require the 
For examination purposes, each of the conditions of an improper Markush grouping will not be considered, as it is not clear which of the inventions in the improper Markush grouping should be considered.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 & 24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takamine (US PGPub 20160380616)
As per claim 1:
Takamine et al. discloses in Figs. 1-2 & 5:
An acoustic wave device (title) that is provided between a first terminal defining and functioning as an antenna terminal (14) and a second terminal (reception terminal, para [0042]) different from the first terminal, the acoustic wave device comprising: 
a plurality of acoustic wave resonators (series arm resonators S11-S12 and parallel arm resonators P11-P12); 
wherein the plurality of acoustic wave resonators include: 

and a plurality of parallel arm resonators (parallel arm resonators P11-P12) provided in a plurality of second paths each connecting an associated one of a plurality of nodes in the first path and a ground; 
of the plurality of acoustic wave resonators, an acoustic wave resonator electrically closest to the first terminal is a first acoustic wave resonator (series arm resonator S11a); 
of the plurality of acoustic wave resonators, at least one acoustic wave resonator other than the first acoustic wave resonator is a second acoustic wave resonator (parallel arm resonator P11a);
each of the first acoustic wave resonator and the second acoustic wave resonator includes a piezoelectric layer (piezoelectric film 5) and a plurality of electrode fingers (interdigital transducers 7) provided on or above the piezoelectric layer; and
where a wave length of acoustic waves, which is determined by a pitch of the plurality of electrode fingers, is λ (para [0035], Shown in Table 2 to be 1.9229 µm), a thickness of the piezoelectric layer is less than or equal to about 3.5 λ (para [0029]).

	As per claim 10:
	Takamine et al. discloses in Figs. 1-2 & 5:

each of the first acoustic wave resonator, the second acoustic wave resonator, and the third acoustic wave resonator includes a low acoustic velocity film (4) provided between the high acoustic velocity member (3) and the piezoelectric layer and the high acoustic velocity member is a high acoustic velocity support substrate through which bulk waves propagate at an acoustic velocity higher than acoustic waves propagate through the piezoelectric layer (para [0027]).

	As per claim 16: 
Takamine et al. discloses in Figs. 1-2 & 5:
of the plurality of series arm resonators, one series arm resonator is electrically closer to the first terminal than the plurality of parallel arm resonators; and the one series arm resonator is the first acoustic wave resonator (series arm resonator S11a).

	As per claim 24:
	Takamine et al. discloses in Figs. 1-2 & 5:

a plurality of acoustic wave resonators (series arm resonators S11-S12 and parallel arm resonators P11-P12); 
wherein the plurality of acoustic wave resonators include: 
a plurality of series arm resonators (series arm resonators S11-S12) provided in a first path connecting the first terminal and the second terminal; 
and a plurality of parallel arm resonators (parallel arm resonators P11-P12) provided in a plurality of second paths each connecting an associated one of a plurality of nodes in the first path and a ground; 
of the plurality of acoustic wave resonators, an acoustic wave resonator electrically closest to the first terminal is an antenna end resonator (series arm resonator S11a); 
the antenna end resonator is a SAW resonator (para [0009]) or a BAW resonator; 
the SAW resonator includes: 
a piezoelectric substrate (piezoelectric film 5); 
and a first interdigital transducer electrode provided on or above the piezoelectric substrate and including a plurality of electrode fingers (interdigital transducers 7); 

a piezoelectric layer (piezoelectric film 5); 
an interdigital transducer electrode (interdigital transducers 7) provided on or above the piezoelectric layer and including a plurality of electrode fingers; 
and a high acoustic velocity member (3) located across the piezoelectric layer from the second interdigital transducer electrode and through which bulk waves propagate at an acoustic velocity higher than acoustic waves propagate through the piezoelectric layer (para [0027]); 
where a wave length of acoustic waves, which is determined by an electrode finger pitch of the interdigital transducer electrode, is λ (para [0035]. Shown in Table 2 to be 1.9229 µm), a thickness of the piezoelectric layer is less than or equal to about 3.5 λ (para [0029]).

Response to Arguments
Applicant's arguments filed 12/22/2021 have been fully considered but they are not persuasive.
In the last paragraph of page 15 to the first full paragraph of page 16 of the applicant’s remarks, the applicant argues:
Contrary to the Examiner's allegations, the first condition, the second condition, and the third condition recited in Applicant's Claim 1 are er and/or alternatively usable members. Instead, the first, second, and third conditions as recited in Applicant's Claim 1 are separately recited conditions that at least one of which the acoustic wave device of Applicant's claimed invention satisfies. 
Thus, the Examiner's allegations that the first condition, the second condition, and the third condition recited in Applicant's Claims 1, 5, 6, 12, and 13 somehow correspond to a Markush grouping, much less an improper Markush grouping, are incorrect and improper. Further, although Applicant respectfully disagrees with other allegations made by the Examiner, Applicant respectfully submits that the Examiner's allegations are rendered moot in view of the features recited in Applicant's amended Claim 1, as presented herein. 

The examiner respectfully disagrees. Claim 1 includes the language “at least one of a first condition, a second condition, and a third condition.” As such, the claim presents seven sets of conditions that are interpreted as “alternatives,” such that MPEP §2117(I) would consider the seven sets of conditions to be a Markush grouping. Specifically, the seven sets include the following: condition 1 only; condition 2 only; condition 3 only; conditions 1 & 2 only; conditions 1 & 3 only; conditions 2 & 3 only; and all 3 conditions. The claim language of “at least one of” renders this a closed group “consisting of” the alternative members. Applicant’s argument that the conditions themselves are not alternatives is not persuasive, as the alternatives are the specific sets of conditions provided for by the claim language. MPEP §2117(I) states that useable members of a Markush group may comprise mechanical features (as is the present case) or process steps, such that the sets of conditions may be considered to each be a useable member. As the conditions do not share a single structural similarity or common use, the alternative sets of conditions cannot be said to share a single structural similarity or common use, and are thus considered an improper Markush grouping according to MPEP §2117(I). The 112 rejection of claim 1 is sustained, with a similar rejection being applied to newly submitted claim 24. Claims 5-6 & 12-13 further comprise improper Markush groupings in a similar manner as per claim 1.
Claims 2-23 are rejected as being dependent upon claim 1.
The applicant has provided the further rejection under Takamine to expedite prosecution.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571) 272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Samuel S Outten/           Examiner, Art Unit 2843